                                                                                  United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        July 21, 2021
                                                                                     Nathan Ochsner, Clerk
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                               §
 DISH NETWORK L.L.C.,                          §
                                               §    Civil Action No. 4:20-cv-02958
           Plaintiff,                          §
                                               §
     V.                                        §
                                               §
 MOHAMED OMAR, HOSSAM ABO                      §
 ELGHANY, and MOUSTAFA MAATOUK,                §
                                               §
 individually and together d/b/a Universe
                                               §
 IPTV; Universe TV; World-                     §
 Universeiptv.com; Uni-Update.com; and Uni-    §
 Web.online,                                   §
                                               §
           Defendants.                         §
                                               §


          ORDER GRANTING PLAINTIFF DISH NETWORK'S L.L.C.'S
             MOTION TO CONTINUE INITIAL CONFERENCE

          Having considered Plaintiff DISH Network L.L.C. 's motion to continue the

initial pretrial and scheduling conference, and good cause appearing, the Court

GRANTS the motion and ORDERS that:

          The initial pretrial and scheduling conference set to be held on July 30, 2021
             js                  -1-.. Sop+. J'1. ~o   °" ti..t       f. . .
                                                                 -9; oo
at 2:00 pm :5ha:ll be continued t:o B. elB.te eR or afteF §.0pt0m:b0r 17 2Q2 l.

          It is so Ordered.

Dated:       (W\y       ":l/ , l-~/


                                                   Sim a<:e
                                                   United States District Judge
